SOMMERVILLE, J.
In compliance with the order hereinbefore issued, the juvenile court has forwarded to this court a transcript of the testimony taken in support of the motion to dismiss the appeal, in which motion it was alleged that the defendant had acquiesced in the judgment appealed from.
December 8, 1913, defendant was found guilty of failing to provide for the support of his minor children, and he was ordered to pay to the criminal sheriff the sum of $20 on the first and fifteenth of every month, commencing Monday, December 15, 1913, for support of his children, and defendant was released on his bond. Defendant applied for a new trial, which was refused December 10, 1913, and a motion for a suspensive appeal was filed and granted on the same day. December 15, 1913, defendant executed the order appealed from by paying to the deputy criminal sheriff $20. He thus acquiesced in *210the order of the court, and his appeal must be dismissed. Defendant argues that the payment made by him to the sheriff for the support of his minor children was in accordance with an understanding between his attorney and the prosecuting officer of the state; but he has failed to substantiate said understanding or agreement by sufficient evidence.
Appeal dismissed.